DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 7/26/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how “the first turn is approximately orthogonal relative to said distal end.” Emphasis added.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how “the first turn is approximately orthogonal relative to said distal end.” Emphasis added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (US 9,272,654).
Regarding claim 1, Powell discloses an adjustable grab bar assembly comprising: at least one bracket (10), each bracket comprising: a pivot point (58 or +4); and a plurality of bracket attachment points (62 or 66) radially spaced apart relative to the pivot point. See Fig. 3 
Regarding claim 2, each bracket comprises: a first portion (22 or 22/52) having the pivot point; and a second portion (52 and/or 24, 28) having the plurality of bracket attachment points. See Fig. 3. 
Regarding claim 3, the first portion is linear and wherein the pivot point is between a distal end and a proximal end of the first portion; and wherein the second portion is hook shaped having the plurality of bracket attachment points, wherein the second portion has a first turn (at 24) and a second turn (at 52 or 28), wherein the first turn is approximately orthogonal relative to said distal end, and wherein the second turn can be between thirty and sixty degree relative a distal end of the first turn, the second turn turning towards said proximal end. See Fig. 3. 
Regarding claim 4, one or more frame slots (62) are adjacent said proximal end, wherein each frame slot is elongated along a longitude axis of the first portion. See Fig. 3. 
Regarding claim 5, a frame hole (58) in a flange (52) along an upper longitudinal edge of the first portion between the one or more frame slots and the pivot point. See Fig. 3. 
Regarding claim 6, a grab bar arm (base of 34) operatively associated with each pivot point, wherein each grab bar arm has an arm attachment hole spaced apart from the pivot point in such a way that said arm attachment hole can be selectively secured in each of the plurality of bracket attachment points, whereby an angle of incident of the grab bar arm relative the bracket is selectively adjustable and securable. See Figs. 1-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Powell as applied above.
Regarding claim 7, Powell discloses the claimed invention except for a spacer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a spacer, since it was known in the art that to use a spacer in order to protect elements at connections points.
Regarding claim 8, a grab bar (34) is connected to a distal end of the grab bar arm. See Fig. 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734